Special concurring opinion by
Commissioner PAULA F. HAWKINS —
Realizing that the customers of this company have suffered considerably as a result of service deficiencies in both water and sewer service, I have reluctantly joined with the majority in granting only half of the staff’s recommended increase in gross annual revenues.
*52I would admonish the management of both the water and sewer systems to take deliberate and positive action in correcting the serious problems outlined in this order and restore an adequate level of service to the subscribers. I am very aware of the large volume of complaints received from customers in my office. As a strong proponent of Florida’s Rates and Service Law, I will not vote to authorize any additional increases to this company until their service has improved dramatically.
I believe a consolidation of the executive and management functions of the separate and individual water and sewer operations would result in efficient company operations and subsequent financial savings to customers. The consolidation of the independent companies would also aid the PSC staff in verifying the allocation of management time spent on each system.
In order for the utility to raise the capital needed to restore a reasonable standard of service and to raise the several million dollars that are required to be expended to meet the Department of Pollution Control’s very stringent requirements for sewage treatment, I realize that sufficient debt coverage must be provided. But, I would again warn the management of this company that if additional improvements in the facility’s maintenance and operations are not made, and if the quality of service does not warrant additional increases to be placed in effect, then the remaining half of the proposed increases could be in serious jeopardy.
I believe it is incumbent upon this commission to carefully weigh the interests of customers and to assure them that they are receiving the quality of service to which they are entitled.